Title: To James Madison from Harry Toulmin, 11 September 1813
From: Toulmin, Harry
To: Madison, James


Dear Sir
Mobile 11th. Septr. 1813
It is with a mind oppresed by a state of sadness at the events which have already taken place and experiencing the most solemn apprehensions as to the future, that I again take the liberty of addressing your Excellency. On monday the 30th. of August, agreably to expectations which we had been taught to form six or eight weeks before, but some what later than was at first expected; the Indians in considerable force, (amounting to from four to seven hundred) attacked a fort, erected lately at the house of an old citizen, Mr Mims, on the east side of the Alabama, at a place called Tensaw. They could probably have defended themselves a considerable time, had proper vigilance been used by the commanding officer.
Our people, however fought well: but the slaughter was dreadful: and I cannot find that out of more than 300 men, women & children Who had retired to this fort as a place of refuge & defence, more than 17 or 18 have escaped. The rest lie scalped and mangled in the most horrid manner, and as the sheep, cattle, hogs & other animals which were within reach lie round about, together with the human bodies in a state of decay; it is not possible, as I was informed yesterday by a person just returned from there—it is not possible during the present hot weather to venture with safety across the ground where the fort and dwelling house of Mr Mims lately stood. The Indians have gone off with their wounded & their plunder. They have taken besides all the household property round about, an immense number of horses and negroes. It is supposed that besides the white people, there were about two hundred negroes, killed or taken prisoners, there and in the neighbouring swamps, where they had been instructed to hide. Numbers of Indians were unquestionably killed: and had a party of 2 or 300 men made immediate pursuit; I think, they might all have been cut up. There were no troops, however, at Fort Stoddert but some invalid volunteers, and the citizens were too much scattered, too much in want of arms, and too much burthened with helpless families to be able to form in time and follow the enemy. The Indians were expected immediately at the Cantonment near fort Stoddert, and had not the families who were there instantly fled; the Indians, if they had approached must from the insecurity of the place, and the mobility of the few left there to defend it, have obtained a much more easy victory than at Mims’s. I removed my own family, and indeed never had entered the place with any confidence in its safety: and the situation of my wife rendered it uncertain whether, one day could be lost without our being confined to the spot for weeks.
The place has been re-inforced by the arrival since of 60 or 70 invalid volunters from the Mississippi, who had been left behind by Genl. Claiborne: and also by a company of the 7th. regt., brought on to Fort Stoddert, on the alarm at Mim’s by Coll. Ross of the volunteers, contrary to the express orders of Genl. Flournoy, who was at the Pass of Christianne, but who had he been here, would it is supposed have approved of a measure rendered necessary by circumstances, which he was at too great a distance to be acquainted with. The general indeed had been informed from time to time of our apprehensions: but as he had been led to believe that it was merely a civil war among the Creeks, that this fully occupied the disaffected, and that they could not turn upon the white people till their domestic adversaries were vanquished; the accounts which went from our part of the country did not make that impression on his mind which they did on ours, who knew better the sources of information and how to appreciate their value.
So late as the 24th. of August he wrote me as follows “The Creeks are for war: but it is impossible that they can commence it, till their civil war is finished, which may yet require some time. The people of Georgia & Tennessee will be upon them, before they can do us any harm: and if Govr. Holmes should send his militia, we shall have little to fear from them”: but before I received this letter 300 of our people, (and more, including negroes) had been massacred by the enemy.
It is clear, however, that with the impressions which were on the mind of the General; we had no reason to expect that any farther arrangements would be made for the protection of the country than what he actually did make. As soon as the attack was made on Mimms’s I wrote to him by a gentleman who was kind enough to go on purpose, and since that time Major Gibson has sent an express to the Genl from this place, and Coll. Bowyer, I believe, from Mobile point. We have not as yet been fortunate enough to receive any intelligence from the Pass of Christianne, or the Bay of St Louis: and the officers commanding in this quarter are too much embarrassed by previous instructions to act with that effect, with which I am satisfied they would act, were they permitted to be governed by existing circumstances, under their own immediate observation.
From our excellent governor, we have lately heard nothing. In different letters he informed us of his solicitude to serve us, and of his determination to March with seven companies of militia to this quarter. Genl. Claiborne, however, now at Mount Vernon near Fort Stoddert, informs me that he has understood that the Governor has disbanded the militia, in consequence of information from the Creek agency that no danger could exist in our settlements till the civil war among the Creeks was at an end. He does not say how this information was obtained; and as the Governor must know that we have better means of intelligence on this side of the Creek nation, where our adversaries are, than any one can have on the eastern side, among the friendly indians; I am fearful that the real reason of his not coming on has been the opposition made by the Mississi people to the withdrawing of any part of the force of the Mississippi country, on account of the apprehensions they are under from an expected insurrection of their own domestics.
Our mails are all at a stand. The contractor between St Stephens and this place refuses, I am told to send the mail on acct. of the danger: and a rider whom I sent from Fort Stoddert on the Orleans route, after retur[ni]ng to within 4 miles of fort Stoddert, saw burning houses, and turned back again.
The Chickasaw mail (of which I am the courier) has gone not only at the ordinary periods, but at extraordinary ones, according to the discretion, exercised at my request, by Mr Gaines postmaster at St Stephens. But it now halts at St Stephens, in consequence of the fear of proceeding to this place. Not a family on these waters as far as the Choctaw line, exists as a family. All have fled. Some have taken refuge in forts, & numbers have come to this town. The Creek mail which goes to Georgia, has long been at an end; and if any dispatches for three months past been forwarded from the heads of departments; they lie at the Creek agency or at Milledgeville.
Impressed by a sense of the melancholy importance of some communication with the general government; I send this by an express whom I have employed to go by unfrequented paths to the state of Georgia.
I expected for some days that Coll. Bowyer would have sent him: but he finally declined on the ground of its falling more properly within the province of the commanding general, to hold communication with the war department. In a case of this importance not merely to the happiness of the people but to the very existence of our government here; I would not be too fearful of incurring responsibility, and have therefore ventured to employ a man on account of the post office department. My letter to Mr Gales, which I pray you to pardon my inclosing, will afford your Excellency a more minute view of our situation: and the inclosed affidavits will throw still further light on the subject; & evince that the step taken of attempting to arrest the progress of the indians from pensacola, was dictated by prudence, tho’ executed by folly, and that the hostile attack which they have made was concerted long before. We hear nothing of the 3d Regt. nor of any force from Tennessee or from Georgia. I have the honour to be with the highest respect Your excellency’s most faithful and most obedt. servt
Harry Toulmin
 
Septr. 12th
P.S. Since the inclosed was written I have received a letter from Mr G. S. Gaines the U.S. factor at St. Stephens. I find that the fort commanded by Coll. Carson of the 12 mo. volunteers, in the forks of Tombigby and Alabama, is abandoned, and the force which occupied it, transferred under cover of the night to St. Stephens.
It was discovered, that being 15 miles from the river, they might easily be starved out by the Indians, as no supplies could reach them.
I do not find that they have any intelligence as to the actual position of a body of 400 Indians said to be not far from them. We suffer much by the want of proper scouts, who accustomed to the woods, might be relied upon to give notice of the approach of the enemy: and I do not know of any person authorized to employ such persons. Such men are greatly wanted to traverse the country about Mobile and some have offered their services to me. I flatter myself, however, that the Commanding Genl. may have some power to employ such men: for as to soldiers they are of no account in the business, & are in more danger of losing themselves than finding any body else. If he has the powe⟨r⟩ and should arrive before we are utterly driven from the country; it will afford infinite relief.
Mr. Geo. Gaines says to me “Hundreds of poor distressed families are daily arriving here from the fork” (of Tombigby & Alabama) “Many have not provisions, nor the means of purchasing them.
I never witnessed, nor did I expect ever to witness such distress. Many of us have lost negroes.” “Mingo Pooshemattah writes to me on the 6th., that the Patchelchooka town on the eastern borders of his district, with the exception of five families, have joined the Creeks, & were dancing their war dances with a body of Creeks, at Patchelchooka and meditated an attack or [sic] some of our forts in about 10 days from that time.”
Possibly they will draw after them a considerable part of the Choctaw nation. The booty gained by the Creeks will afford high temptation. They will become stronger every day, unless the public agents should interfere with activity. In October last but 40 Creeks, had listened to British seduction. By May or June, one half of the nation became hostile to us. The Choctaws however are certainly, better disposed, naturally: but Creek successes will have a powerful effect.
I forgot to mention that letters which I have seen from People in Pensacola, addressed to their friends here, one as far back as the 27th July, confirm the belief that an attack by the Indians on this place is anticipated by the Spaniards. Their friends here are invited away. Some are now preparing to go. Mr David Tate has just returned from Pensacola, whither he went in search of negroes missed since the commencement of hostilities. He found many there, and no difficulty was made about giving them up. He recovered eight of his own, but 53 belonging to him have been carried off by the Indians. Great satisfaction appeared to exist at Pensacola, on account of the massacre at Mims’s: and three or four persons who had ventured to express regret, could scarcely escape public insult.

Perryman, a half breed chief of the Seminoles, was there with a party. He professed to Mr Tate (who is himself partly of Indian extraction) his determination to remain neuteral: but his son was warmly bent on joining the hostile Indians, and they had brought down a considerable number of horses & cattle for sale, and were purchasing large quantities of dry goods. They had applied to the Governor also, for ammunition, which he was accordingly about to furnish them with. The account circulated from Pensacola of the arrival of a large body of Spanish troops, just as the Indians made their attack, is unfounded. We hear nothing as yet either from the Mississippi or from Genl. Flournoy. All operations seem to languish from the want of a superintending authority vested with powers adequate to the emergency.
